Citation Nr: 1625940	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-22 809	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include as due to exposure to mustard gas and ionizing radiation.

2. Entitlement to service connection for a thyroid disorder, to include as due to exposure to ionizing radiation.

3. Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.

4. Entitlement to service connection for a brain disorder, to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from December 1950 to December 1952. 

This case come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) denying service connection for the Veteran's respiratory disorder, thyroid disorder, skin cancer, and brain disorder.  The appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in February 2014 for additional development and has been returned to the Board for further appellate review.

In his May 2010 formal appeal, the Veteran requested a Board hearing before a Veteran's Law Judge at his local RO.  However, in October 2013 the Veteran submitted a statement indicating that he no longer desired to present oral contentions or arguments.  Accordingly, the scheduled hearing was cancelled.  However, a hearing before a decision review officer (DRO) was conducted in July 2010.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran had full-body exposure to mustard agent in service.

2. The Veteran's recurrent bronchitis and emphysema is the result of his exposure to mustard agent in service.

3. By a preponderance of the evidence, the Veteran's thyroid disorder was not caused by exposure to ionizing radiation, and was not otherwise caused by or incurred in service.

4. By a preponderance of the evidence, the Veteran's brain disorder was not caused by exposure to ionizing radiation, and was not otherwise caused by or incurred in service.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for recurrent bronchitis and emphysema as due to mustard agent exposure have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.316 (2015).

2. A thyroid condition was not incurred in active service, nor may such a disorder be presumed to have been so incurred, including on the basis of claimed in-service radiation exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.311 (2015).


3. A brain condition was not incurred in active service, nor may such a disorder be presumed to have been so incurred, including on the basis of claimed in-service radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

A. Respiratory Disorder

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) will not avail the Veteran in pursuit of service connection for a respiratory disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

B. Thyroid and Brain Disorders

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice must also identify evidence the VA will seek to provide for the Veteran, as well as any additional evidence the claimant is expected to provide to VA.  Id.  However, where the evidence demonstrates the Veteran had actual knowledge of the elements of his claim, failure to receive a VCAA notice letter is not prejudicial.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, an April 2009 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claims for thyroid and brain disorders.  Moreover, although that notice did not specifically cite the criteria of 38 C.F.R. § 3.311, the May 2010 Statement of the Case (SOC) did.  

As for the duty to assist, VA's duty includes the procurement of or the provision of assistance to the claimant in the procurement of service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records have been associated with the claims file.  Additionally, all outstanding post-service private treatment records relevant to the Veteran's thyroid and brain disorders have been procured.  

However, the Veteran's personnel records are absent from the claims file.  While personnel records are not necessarily relevant to all service connection claims, because the Veteran has advanced a theory of service connection on the basis of ionizing radiation exposure, procurement of his personnel records are relevant to verifying any such exposure.  Here, although the AOJ requested the Veteran's personnel records, in August 2009 the National Personnel Records Center (NPRC) confirmed that the Veteran's personnel records had been destroyed in a fire.  The AOJ subsequently contacted the Veteran to request the records from him but received no response.  In September 2009, VA made a formal finding as to the unavailability of the Veteran's personnel records.  Although the Board finds that VA has exhausted its duty to assist with regard to procurement of the Veteran's personnel records, the Board acknowledges that VA has a heightened duty to consider the "benefit of the doubt" doctrine when such records missing or destroyed.  Cf. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v, Derwinski, 1 Vet. App. 365, 367 (1991).

Moreover, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Strict compliance, on the other hand, is not required.  See id.  Accordingly, if evidence is procured in a manner that deviates from a prior remand, so long as the Board acknowledges the deviation and makes specific findings as to the reliability of the evidence despite the deviation, and those findings are supported by sufficient rationale, the Board may rely on that evidence.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

As discussed above, this case was remanded in December 2014 for additional development.  With regard to the Veteran's thyroid and brain disorders the AOJ was directed to develop these claims as follows: (1) undertake additional development action as necessary to comply with the provisions of 38 C.F.R. § 3.311 with regard to the Veteran's claims that each disorder was caused by radiation exposure; and (2) schedule the Veteran for VA examinations to provide an etiology opinion for his thyroid and brain disorders.  A review of the record reveals that the only development completed by the AOJ was with regard to the Veteran's thyroid and brain disorder claims was to schedule him for a VA examination; no additional development procedures were followed pursuant to 38 C.F.R. § 3.311.  However, as discussed below, because the Board finds that the provisions of 38 C.F.R. § 3.309 are not applicable to these two claimed conditions, and the Veteran did not submit or cite competent scientific or medical evidence that either of his claimed thyroid and brain conditions are radiogenic, the Board finds that further development of the Veteran's claim pursuant to 38 C.F.R. § 3.311, and in compliance with the December 2014 remand decision is unnecessary. 

As for the scheduled VA examination, a review of the record reveals that the Veteran's wife contacted the local RO in November 2015 to cancel the examinations, stating that he was not well, and that he could not travel or leave the house and that she did not "think it's necessary to see [her] husband."  The RO made no further efforts to reschedule, simply cancelling the examinations.  However, as discussed below, because the Board finds that the presumptive provisions of 38 C.F.R. § 3.309 are inapplicable to the claimed thyroid and brain disorders, the Veteran did not submit or cite competent scientific or medical evidence that either of his claimed thyroid and brain conditions are radiogenic, his service treatment records are negative for any symptoms or diagnoses of thyroid or brain disorders, and the Veteran has not at any point advanced a theory of direct service connection, remand to reschedule the Veteran for another examination consistent with the December 2014 remand decision is unnecessary.

Accordingly, VA has fully complied with all duties to notify and assist the Veteran in development of his claims of service connection for thyroid and brain disorders.

I. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  See id.

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Part III, below will discuss rules of law specific to service connection claims, with Subpart A addressing rules of law specific to claims based on mustard and Lewisite exposure and applying those rules to the Veteran's respiratory disorder claim, and Subpart B addressing rules of law specific to radiations claims and applying those rules to the Veteran's thyroid and brain disorder claims.

I. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed, or during the pendency of the appeal.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

A. Service Connection Based on Mustard or Lewisite Agents

For certain designated diseases, medical nexus will be presumed due to full-body exposure to either nitrogen or sulfur mustard or Lewisite agents during active military service.  38 C.F.R. § 3.311(a).  For such diseases, all that is required is that the Veteran subsequently developed the condition; in other words, the Veteran need not develop the condition during service to be presumptively service-connected.  See id.  Respiratory diseases such as bronchitis and emphysema are among the diseases that may be presumptively service connected subject to the criteria listed above.  See § 3.311(a)(2).  However, service connection may not be presumptively established on the basis of such exposure if the condition is due to the Veteran's willful misconduct or there is affirmative evidence that establishes a nonservice related supervening condition or event.  § 3.311(b).  

Here, a review of the Veteran's service treatment records reveals that he was treated several times for mustard gas lesions.  Moreover, the Veteran's DD 214, a form that documents his entrance and separation from service, indicates that he served with the 216th Chemical Service Co. stationed in the Rocky Mountain Arsenal at Camp Carson. Colorado.  Although the Veteran's DD 214 indicates that he served as a light truck driver, he testified at his July 2010 DRO hearing that during service he was tasked with cleaning out mustard gas and Lewisite pits.  This is corroborated by a March 1951 note in the Veteran's service treatment records that indicates he was "cleaning out pits and unknowingly contacted mustard."  The Veteran described that the gear he was equipped with to protect him from mustard agent exposure consisted of red coveralls.  The Veteran's wife relayed that the Veteran had told her that when the red coveralls of all twelve men who had entered the pit turned blue as liquid mustard gas got on the coveralls, all twelve men would be bussed back to camp to shower, and the Veteran confirmed this.  The servicemen would enter the pits in teams of four, "scooping up" liquid and depositing it in into buckets and tanks.  The Veteran was also provided with a gas mask and a protective shawl that went over his head.  However, he explained that after cleaning out the pits, when he and the rest of the servicemen woke in the morning, they would be covered with blisters from where the mustard gas had gone through the material, including arms, legs, and feet.  

Additionally, after reviewing the Veteran's claim of exposure, VA confirmed in September 2015 that his exposure was possible.  In support of this, VA confirmed that servicemen stationed at Camp Carson would likely have traveled to the Rocky Mountain Arsenal in Denver, Colorado for "any related Chamber Test" and that "prior to 1955 actual agents were used there."  The results of VA's September 2015 reviews were used to upload the Veteran into VA's Exposure Database.

Moreover, the Veteran further testified at his July 2010 DRO hearing that he has never smoked, and he is noted to be a lifetime nonsmoker in September 2007 private treatment records from C.M. Hospital.  He further stated that he was a rancher and farmer, and had not otherwise been exposed to chemical or nuclear plants.  Although private treatment records note some mold allergies and one incident of "farmer's lung" in 1989, there are no supervening conditions or events of record related to the Veteran's current recurrent bronchitis and emphysema.  A July 2010 letter from certified physician assistant (PA) P.S. from Tri Valley Healthcare Systems attributes the Veteran's twenty year history of respiratory disorders including emphysema to his exposure to chemical agents in service.  Private treatment records associated with the claims file document a history of recurrent bronchitis and pneumonia over the past several years, and a diagnosis of emphysema, also referred to as chronic obstructive pulmonary disorder (COPD), in March 2009.  The Veteran's entrance physical prior to service is negative for recurrent bronchitis, emphysema, or COPD.

The Board begins its analysis by first addressing whether the Veteran was exposed to mustard agent during service.  As an initial matter, the Board finds the Veteran's lay statement as to mustard gas exposure to be competent because his duties during service are directly within his ability to observe, and credible because it is corroborated by VA's September 2015 review finding as well as his service treatment records.  For the same reasons that the Board finds that the Veteran's lay statements regarding in-service mustard agent exposure constitute probative evidence.  Additionally, the Board finds that VA's September 2015 review finding and the Veteran's service treatment records documenting mustard gas lesions also constitute probative evidence of mustard agent exposure.  Accordingly, as there is no affirmative evidence to the contrary, the Board finds that the Veteran was exposed to a mustard agent in service.  As such, a showing of medical nexus is not required and the Veteran respiratory disorder is presumed to be related to active duty service.  Accordingly, entitlement to service connection is warranted here.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.316 (2015).


B. Service Connection for Thyroid Disorder and Brain Disorders Based on Ionizing Radiation Exposure

A review of the Veteran's post-service treatment records reveal that he currently suffers from hypothyroidism and dementia.  As the Veteran is not diagnosed with any other discernable thyroid or brain disorders, and no other thyroid or brain disorder symptoms are documented in the claims file, the Board's analysis will focus on the two aforementioned conditions.

Service connection may be established for diseases claimed to be attributable to radiation exposure in service under: (1) the presumptive service connection provisions of 38 C.F.R. § 3.309(a) for certain qualifying diseases; (2) the presumptive service connection provisions of 38 C.F.R. § 3.309(d) for qualifying "radiation-exposed veterans" defined as those veterans who participated in a "radiation-risk activity" during active duty service; (2) the development procedures of 38 C.F.R. § 3.311 involving "radiogenic diseases"; or (3) by establishing direct service connection.  See 38 U.S.C.A. § 1112(c) (West 2014); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  However, 38 C.F.R. § 3.309(a) is limited to the development of the chronic diseases listed in that subsection as is 38 C.F.R. § 3.309(d), which affirmatively identifies diseases VA has found are specific to radiation-exposed veterans; neither subsection includes thyroid or brain disorders other than thyroid and brain cancer, neither of which are conditions the Veteran is currently diagnosed with.  Accordingly, the presumptive service connection provisions of 38 C.F.R. § 3.309 are inapplicable to the Veteran's thyroid and brain disorder claims.  

As for 38 C.F.R. § 3.311 if: (1) a veteran was exposed to ionizing radiation as result of participation of "atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan from September 1945 until July 1946, or other activities as claimed"; (2) the Veteran subsequently developed a radiogenic disease; and (3) the disease became manifest within the period specified in 38 C.F.R. § 3.3.11(b)(5), in this case, five years or more after radiation exposure, the claim must be referred to the Under Secretary for Benefits for further consideration prior to initial adjudication by the AOJ.  See generally § 3.3.11(b).  A "radiogenic disease" is defined as a disease that "may be induced by ionizing radiation."  Id.  

Although the Veteran's thyroid and brain disorders are not among the several diseases have been affirmatively identified as radiogenic by VA, the Veteran's claim is not necessarily precluded from referral.  See id.  In such a case where, as here, the claimed condition has not been designated a radiogenic disease by VA, if the Veteran cites or submits "competent scientific or medical evidence" that the claimed condition is a radiogenic disease, VA will still consider the claim.  § 3.3.11(b)(5).  However, if the three requirements of §  3.311(b)(1) have not been met, "it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances."  § 3.311(b)(1)(iii) (emphasis added).  

The Board begins its analysis by first addressing whether the Veteran's thyroid and brain disorders meet the requirements of 38 C.F.R. § 3.311.  A review of the record reveals that it is silent for any competent scientific or medical evidence submitted by the Veteran in support of his contention that his hypothyroidism and dementia are radiogenic in nature.  As such, the Board finds that the Veteran's claims for hypothyroidism and dementia do not warrant referral to the Under Secretary for Benefits for further consideration prior to initial adjudication by the AOJ, and that VA may not at this time consider whether the Veteran's hypothyroidism or dementia resulted from ionizing radiation exposure.  In doing so, the Board notes that it has not and is not making a formal finding concerning the Veteran's radiation exposure-a question of fact which as discussed in more detail below-has not been sufficiently developed by the AOJ.

Second, the Board addresses whether the record reveals the Veteran is otherwise entitled to service connection for hypothyroidism and dementia on a direct basis.  The Board notes at the Veteran's July 2010 DRO hearing the Veteran extensively 

testified as to his radiation exposure and his current thyroid and dementia issues, as did his wife, but did not otherwise attribute these conditions to any in-service event or occurrence; nor did he submit any medical evidence supportive of such a contention.  A review of the Veteran's service treatment records is negative for complaints, symptoms, and diagnoses of thyroid or dementia issues.  Additionally, a review of the Veteran's post-service treatment records indicates that he was diagnosed with hypothyroidism in August 2008, and dementia symptoms are not noted until 2006.  Accordingly, while the first element of service connection requiring a current disability has been met for the Veteran's hypothyroidism and dementia, the second element of service connection requiring that there be some basis of medical or lay evidence connecting each disability to service has not been established because there is no evidence of record connecting the Veteran's thyroid and brain disorders to service for any reason other than ionizing radiation exposure.  Accordingly, an award of entitlement to service connection is not merited for Veteran's thyroid and brain conditions.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.311 (2015). In so finding, the Board notes that it has considered the benefit of the doubt doctrine, however, where, as here, the evidence against the Veteran's claim is not equal to the evidence is support of his claim, application of that doctrine is inappropriate.

ORDER

Entitlement to service connection for recurrent bronchitis and emphysema is granted.

Entitlement to service connection for a thyroid disorder to include as due to exposure to ionizing radiation is denied.

Entitlement to service connection for a brain condition to include as due exposure to ionizing radiation is denied.




REMAND

In this case, the Veteran contends that he has skin cancer due to exposure to ionizing radiation during active duty service.  A review of the Veteran's post-service medical records reveals that he has a history of basal cell skin cancer, having had several lesions removed.  More specifically, this history is noted in November 2006, September 2007, March 2009 and April 2010 private treatment records from C.M. Hospital.  Private treatment records from Tri Valley Health Systems indicate a basal cell carcinoma was removed in February 2003.  An October 1994 treatment record from Dr. D.W., the Veteran's orthopedist, notes a "history of skin cancer."  However, an initial diagnosis for basal cell skin cancer is not indicated prior to October 1994.  A March 2009 private treatment record from C. M. Hospital notes that the Veteran "has no active lesions."

At the Veteran's July 2010 DRO hearing he testified that he was involved in eight atomic bombs in Nevada, on the "Yucca Flats" as part of "Operation Tumbler-Snapper."  Of these bombs, one was dropped by a plane, while others were detonated from towers.  The Veteran indicated that these tests were conducted in 1952.

The Veteran further testified that he was involved in a "clean-up" capacity in which he would go out into the test sites after explosion and retrieve measuring devices "as soon as it[s] [was] cool enough."  He mentioned that there were "film badges," or film badge dosimeters issued but that there were not enough to go around for the soldiers participating in the operation.  Instead, the soldiers would work together in groups; if they read the radiation levels as 300 "millirankin" or higher, they were not supposed to go any closer to the test area.  The Veteran also testified that he was responsible for cleaning contaminated vehicles with steam generators to remove chemicals and dust so the vehicles could be reused.  Additionally, when the Veteran went out to do clean up, he testified there was a "contaminated" part of the camp, and a non-contaminated part of the camp.  After return from the contaminated areas, the soldiers would strip off their clothing in the contaminated area, turn in their dosimeters and film badges, and shower.  Afterwards they would be monitored to see if they were still contaminated and would be sent back in to shower again if they were.  However, he did not feel this decontamination was always effective due to the dust and debris he had already breathed in and any residual contamination in his hair or ear canals. 

As discussed above, in August 2009, the National Personnel Records Center (NPRC) confirmed that the Veteran's personnel records had been destroyed in a fire.  The RO informed the Veteran and requested that he submit his personnel records if he had them in his possession.  The Veteran did not respond, and a formal finding was made in September 2009.  Although the Veteran's service treatment records have been associated with the claims file, there is only one corroborative reference to atmospheric nuclear testing: on the Veteran's separation examination he noted that he had handled radioactive substances in Nevada with the "A.E.C."  Aside from completion of a radiation-risk worksheet by the Veteran, no further development as to radiation exposure was completed by the AOJ.

As discussed above, service connection may be established for diseases claimed to be attributable to radiation exposure in service under: (1) the presumptive service connection provisions of 38 C.F.R. § 3.309(a) for certain qualifying diseases; (2) the presumptive service connection provisions of 38 C.F.R. § 3.309(d) for qualifying "radiation-exposed veterans" defined as those veterans who participated in a "radiation-risk activity" during active duty service; (2) the development procedures of 38 C.F.R. § 3.311 involving "radiogenic diseases"; or (3) by establishing direct service connection.  See 38 U.S.C.A. § 1112(c) (West 2014); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  However, 38 C.F.R. § 3.309(a) is limited to the development of the chronic diseases listed in that subsection, as is 38 C.F.R. § 3.309(d), which affirmatively identifies diseases VA has found are specific to radiation-exposed veterans.  Neither subsection includes skin cancer.  Accordingly, presumptive service connection pursuant to 38 C.F.R. § 3.309 is inapplicable to the Veteran's skin cancer claim.

However, the regulatory provisions of 38 C.F.R. § 3.3.11 are applicable to the Veteran's skin cancer claim.  As discussed above, under that provision, if: (1) a veteran was exposed to ionizing radiation as result of participation of "atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan from September 1945 until July 1946, or other activities as claimed"; (2) the Veteran subsequently developed a radiogenic disease; and (3) the disease became manifest within the period specified in 38 C.F.R. § 3.3.11(b)(5), in this case, five years or more after radiation exposure, the claim must be referred to the Under Secretary for Benefits for further consideration prior to initial adjudication by the AOJ.  See generally 38 C.F.R. § 3.3.11(b).  A "radiogenic disease" is defined as a disease that "may be induced by ionizing radiation" and affirmatively includes skin cancer.  Id.  

Addressing participation in "atmospheric testing of nuclear weapons," although 38 C.F.R. § 3.3.11 does not define this, among other activities, § 3.309(d) defines "onsite participation" to include: (1) presence at the test site during the atmospheric nuclear test "during the official operational period," or performance of official military duties in connection with ship, aircraft, or other equipment used in direct support of the nuclear test; or (2) during the six month time period following the "official operational period" of an atmospheric nuclear test, presence at the test site or "test staging area" for performance of official military duties related to the nuclear test "including decontamination of the equipment used during the nuclear test."  § 3.309(d)(iv).  The "operational period" for certain atmospheric nuclear tests performed inside the United States are defined by regulation, including Operation "Tumbler-Snapper"; it is defined as the time period from April 8, 1952 to June 20, 1952.  § 3.309(d)(v).  

As such, the Board's finds that given the Veteran's lay statements and his 1952 separation physical, there is at least some evidence that he may have been exposed to radiation.  Moreover, medical records reveal that the Veteran has a radiogenic disease, here, basil cell skin cancer, although it is unclear when it first manifested.  Accordingly, particularly in light of the Veteran's missing personnel records, the AOJ should have further developed the Veteran's claim in compliance with the VA Adjudication Procedure Manual (BVA Manual) requirements for development of service connection radiation claims under 38 C.F.R. § 3.311.  M21-1, Part IV., subchapter ii, ch. 1, sec. C.  For example, currently there is insufficient evidence as to when the Veteran's skin cancer first developed, and whether the Veteran was later exposed to other carcinogens and all efforts to confirm radiation exposure have not been exhausted.  Such efforts would include requesting verification from the Defense Threat Reductions Agency (DTRA) or contacting the Veteran's service department, in this case, the Army.  M21-1, Part IV., subchapter ii, ch. 1, sec. C, para. 3. a., f.  Accordingly, because VA has not met its duty to assist, there is insufficient evidence before the Board to grant the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Develop the Veteran's skin cancer claim in accordance with the procedures for the development of radiation claims pursuant to 38 C.F.R. § 3.311 outlined in the BVA Manual, M 21-1, Part IV, subpart ii, chapter 1, section C.

a. The Board notes that pursuant to the BVA Manual, M 21-1, Part IV, subpart ii, chapter 1, section C., there are particular procedures that must be followed for skin cancer claims.

2. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


